Citation Nr: 0727917	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  06-06 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied entitlement to benefits 
under 38 U.S.C.A. § 1151 for DIC.  In April 2007, the 
appellant, who is the veteran's surviving spouse, appeared at 
a hearing held at the VA central office before the 
undersigned.

At the appellant's central office hearing, she submitted 
additional evidence; this evidence has been reviewed by the 
undersigned.  The appellant has waived initial RO 
consideration of this evidence.  38 C.F.R. § 20.1304(c) 
(2006).  Consequently, the Board may proceed with the 
adjudication of this claim.


FINDINGS OF FACT

1.  The veteran was hospitalized at VA medical facilities 
between October 1999 and March 2002.

2.  The veteran died on March [redacted], 2002 at the age of 82.  On 
his death certificate, sepsis was listed as the immediate 
cause of death; aspiration pneumonia, Clostridium difficile 
colitis, and dehydration were listed as underlying causes of 
death.  

3.  There is no persuasive evidence that the veteran's death 
resulted from any carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA.

4.  There is no persuasive evidence that the cause of the 
veteran's death was an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 have not been met.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2006); 38 C.F.R. § 3.361 
(2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a layperson, the appellant is not competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because she does not have 
the requisite medical expertise.  See, e.g., See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

The veteran's death certificate shows that he died on March 
[redacted], 2002 at the age of 82.  The immediate cause of death was 
listed as sepsis; aspiration pneumonia, Clostridium difficile 
colitis, and dehydration were listed as underlying causes of 
death.  The appellant claims that the veteran's death was the 
direct result of negligent treatment received at the VA 
Medical Centers in Perry Point, Fort Howard, and Baltimore, 
Maryland between October 1999 and March 2002.  

DIC shall be awarded for a qualifying death of a veteran in 
the same manner as if the death were service connected.  Such 
is considered a qualifying death if the death was not the 
result of the veteran's willful misconduct and the death was 
caused by hospital care, medical or surgical treatment, or 
examination, and the proximate cause of the death was (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination; or (2) an event not reasonably foreseeable.  38 
U.S.C.A. § 1151(a) (West 2002).  

To establish actual causation, the evidence must show that 
the hospital care, medical or surgical treatment, or 
examination resulted in the veteran's death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has died does not establish cause.  38 
C.F.R. § 3.361(c)(1) (2006).

Medical treatment cannot cause the continuance or natural 
progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  38 
C.F.R. § 3.361(c)(2) (2006).  The proximate cause of death is 
the action or event that directly caused the death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d) (2006).  

Showing that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused death can be 
done by one of two ways.  First, fault can be shown by 
evidence that VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider.  
Second, fault can be shown by evidence that VA furnished the 
care without the veteran's, or in appropriate cases, the 
veteran's representative's informed consent.  See 38 C.F.R. § 
3.361(d)(1)(i)-(ii) (2006).    

I.  § 1151 Compensation

Treatment records from VAMC Perry Point show that the veteran 
was admitted on October 24, 1999 after presenting with 
generalized weakness, lower extremity swelling and edema, and 
multiple open wounds.  According to documents prepared upon 
admission, including a medical certificate and nursing 
assessment, the veteran and his wife were homeless and had 
been living in a car.  The veteran was admitted initially 
with a diagnosis of sepsis.  The veteran was treated with 
antibiotics and surgical debridement.  On October 29, 1999, 
the veteran was transferred to the Neurology Service at VAMC 
Baltimore because of possible exacerbation of his pre-
existing Guillain Barre Syndrome.  Diagnoses upon discharge 
included sepsis, exacerbation of Guillain Barre Syndrome, and 
left infected gluteal ulcer.   

Records from VAMC Baltimore showed that the veteran was 
transferred to that facility on October 30, 1999 for sepsis 
and infected left gluteus decubitus wound.  On November 8, 
1999, the veteran underwent debridement of decubitus ulcer.

VAMC records show that on November 10, 1999, he was 
transferred to VAMC Ft. Howard where he remained until 
January 18, 2002.  While there, the veteran apparently had a 
mild adverse reaction to bactroban, as indicated in a note 
dated November 10, 1999.  Subsequent records showed that the 
wound continued to heal.  The medical records are negative 
for further complications arising out of this incident.  
According to the discharge summary, the veteran was 
transferred from VAMC Baltimore with a history of prostate 
cancer, chronic leg edema, hypertension, and Guillain-Barre 
with paraplegia.  

In a progress note dated in January 2002, D.Q., social 
worker, reported that the veteran was a significant 
aspiration risk due to swallowing difficulties, but that his 
wife refused a feeding tube.  D.Q. also reported that the 
veteran was demented and required total nursing care due to 
chronic medical problems and activities of daily living 
deficits.  D.Q. stated that the appellant was "totally 
unaccepting of his condition and of the need to make plans 
for long-term care outside the VA."  

Dr. J.W., in a January 2002 progress note stated that the 
efforts to rehabilitate the veteran's paraplegia had been 
unsuccessful.  Dr. J.W. stated that when he discussed this 
with the appellant, she was "unrealistic with the prognosis 
and refused to accept that the veteran will not walk again."  

On January 18, 2002, the veteran was transferred from Ft. 
Howard to the geriatric and evaluation and management unit at 
Perry Point because, according to Dr. C.C., the veteran no 
longer required sub-acute care.  In a discharge summary, Dr. 
C.C. cited the large infected decubitus ulcer, the need for 
IV antibiotics and clinitron bed, a history of Guillain-
Barre, quadriparesis and hypertension as reasons for the 
length of the veteran's subacute stay at that facility.  

Records from Perry Point show that the veteran underwent a 
two week trial of intensive physical therapy.  The veteran 
remained there until February 14, 2002, when he was 
discharged to a community nursing home after the physical 
therapy trial failed to result in any improvement in the 
veteran's condition. 

Records show that the veteran was transferred from Perry 
Point to Laurelwood, a private nursing home, on a 32 day VA 
contract.  In a VA progress note, dated in February 2002, 
L.G., licensed clinical social worker, explained that 
Laurelwood staff had found the veteran's wife feeding him 
solid foods after repeatedly being warned not to do so.  L.G. 
also reported that in a meeting with the appellant, she 
expressed her dissatisfaction with VA's decision to discharge 
the veteran from Perry Point and to place him in a nursing 
home.

L.G. also reported that on February 27, 2002, the appellant 
took the veteran out of the nursing home against medical 
advice.  According to the progress note, the veteran's wife 
removed him from the nursing home apparently because she did 
not want to sign Medicaid papers.  According to the note, 
staff informed her she needed to sign the papers in order for 
the veteran to receive treatment beyond the 32 day contract, 
but that the appellant "was full of excuses" when the issue 
was addressed.  L.G. also reported that the appellant had 
expressed her overall dissatisfaction with VA care, including 
the bactroban reaction at Perry Point.   

Several days later, on March 2, 2002, the appellant brought 
the veteran to the Baltimore VAMC, where he was again 
admitted.  The veteran presented to that facility with 
complaints of pain related to sacral decubitis.  The 
admitting physician's assessment was Guillain Barre Syndrome 
with paraplegia, old healing left hip sacral decubitis, new 
sacral stage 1-2 decubitis non-infected looking, and a 
urinary tract infection.  A note dated March 4, 2002, 
indicated that the veteran's ulcers were well healed.  Upon 
admission, the veteran was provided antibiotics for his 
urinary sepsis.  

Treatment records show that the veteran was discharged from 
VAMC Baltimore on March 15, 2002 and admitted to Baltimore 
Rehabilitation and Extended Care Center, where he remained 
until March [redacted], 2002.  In a nutritional assessment, dated in 
March 2002, I.D., dietician, stated that the veteran was a 
high risk for aspiration and dehydration and that meal time 
precautions needed to be taken.  I.D. advised that she would 
instruct the family on the veteran's diet.  The veteran's 
potential for aspiration was also reflected in a March 2002 
treatment note from S.M., Nurse Practitioner.  

S.B., a social worker, stated in a March 2002 progress note 
that she explained to the appellant that the veteran's 
medical conditions likely greatly played roles in the 
veteran's decreasing weakness.  

In a discharge summary, Dr. C.P. described the veteran's 
course at that facility.  On March 19 the veteran had an 
episode of difficulty breathing, which was not related to 
eating.  A nurse applied oxygen by nasal cannula and 
suctioned vomit.  The veteran's symptoms resolved and he 
remained stable for several days.  On March [redacted], the veteran 
again experienced shortness of breath.  A nurse performed 
nasatracheal suctioning and obtained copious thick yellow 
secretions.  The veteran was then sent to the nearest 
emergency room by ambulance.  

Medical records from Union Memorial Hospital in Baltimore 
showed that the veteran was admitted to that facility on 
March [redacted], 2002 after presenting with septic shock, 
hypotension and respiratory failure.  The admitting physician 
attributed the symptoms to pneumonia and urinary sepsis.  The 
veteran ultimately died at that facility two days later on 
March [redacted], 2002.  

The appellant, through written correspondence and her central 
office hearing testimony, asserts two separate bases of 
improper VA medical care.  The first is that the veteran 
received improper treatment for a bruise at Perry Point in 
November 1999.  The appellant's second contention is 
essentially that subsequent to the Perry Point treatment, VA 
medical staff at VAMC Baltimore and Ft. Howard committed 
numerous errors over the course of more than two years and 
that these medical errors ultimately caused the veteran's 
death.  

Regarding the care at Perry Point, the appellant asserts that 
medical personnel failed to aggressively treat an infection 
sustained as a result of applying bactroban to the veteran's 
bruise.  The appellant maintains that the bactroban burned 
the veteran's skin, causing the infection.  The failure to 
treat the infection in a timely manner ultimately caused the 
veteran to become septic according to the appellant.  The 
appellant vehemently denies that the veteran was admitted to 
Perry Point with sepsis.  Instead, she contends, he became 
septic after receiving improper wound treatment.  

Additional instances of neglect that the appellant cited 
include discharging the veteran from VAMC Baltimore on 
January 16, 2002 and March 15, 2002 prior to when such a 
discharge was medically sound, refusing to feed the veteran, 
failing to insert a nasograstric tube, and failing to 
appropriately treat the veteran's urinary tract infection and 
pneumonia.  The appellant has also cited a general lack of 
compassion and abandonment on behalf of VA doctors and social 
workers who told her that further medical care would be too 
costly.  

The Board has considered each of the appellant's contentions 
but finds that the medical records do not show any fault or 
negligence on the part of VA staff or physicians.  Instead, 
the medical records show that when the veteran was initially 
admitted in October 1999, his health had already been 
deteriorating for many years.  This assessment was repeated 
by many of the doctors upon the veteran's admission in 1999.

The medical evidence also shows that VAMC staff pursued 
numerous courses of treatment to prolong the veteran's life.  
For example, the records reflect that throughout the period 
in question, VA providers treated the veteran with 
antibiotics, surgical debridement, and physical therapy.  
Moreover, the records show that additional treatment options 
recommended by VA healthcare providers, such as the use of a 
feeding tube and the avoidance of solid foods, were refused 
by the appellant.  

The medical evidence includes multiple progress notes and 
discharge summaries prepared by various medical professionals 
from three different VA facilities all reflecting the same 
belief: the veteran's health was deteriorating, had been 
deteriorating for some time, and that his prognosis was 
guarded.  Despite these feelings, as the record shows, the VA 
staff continued to pursue treatment for this veteran.  

The Board concludes that DIC under 38 U.S.C.A. § 1151 must be 
denied.  As reflected by the discussion above, the 
preponderance of the evidence is against a finding of fault 
on the part of VA or that the death was an unforeseeable 
consequence of treatment.  As such, the benefit-of-the-doubt 
rule does not apply and the claim for entitlement to § 1151 
compensation must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006).  Under the VCAA, upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and medical or 
lay evidence necessary to substantiate the claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159 (2006), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in March 2004, the RO 
advised the appellant of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits pursuant to 38 U.S.C.A. § 1151.  The RO advised the 
appellant of VA's duties under the VCAA and the delegation of 
responsibility between VA and the appellant in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the appellant and which portion 
VA would attempt to obtain on her behalf.  The RO also 
essentially requested that the veteran send any evidence in 
her possession that pertained to the claim, namely by 
requesting any additional evidence concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  

This notice was also timely in that it was provided to the 
appellant prior to the March 2005 rating decision, which is 
the initial unfavorable decision currently on appeal.  
Pelegrini, 18 Vet. App. at 120.  

In correspondence dated in February 2007, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained a substantial amount of 
medical records in support of this claim.  Specifically, the 
RO has obtained medical records from VA medical facilities in 
Perry Point, Fort Howard, and Baltimore.  The veteran has 
also submitted a substantial amount of medical records on her 
own volition.  As noted above, the appellant has alleged 
numerous instances of negligence between October 4, 1999 
until the veteran's death on March [redacted], 2002.  The multiple 
volumes of medical records cover the entire period in 
question and the Board has no reason to believe that there 
are any other relevant medical records not received.  
Moreover, the appellant has not made the RO or the Board 
aware of any other evidence relevant to her appeal.


Under the VCAA, the duty to assist also includes obtaining a 
medical opinion when such is necessary to make a decision on 
the claim. An opinion is necessary if the evidence of record: 
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the veteran suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim. See 38 C.F.R. § 3.159(c)(4)(i). With 
a section 1151 claim, part (B) would be satisfied by a 
showing of VA treatment or examination, while part (C) would 
be satisfied by a showing that the claimed disability may be 
associated with that VA treatment or examination.  No opinion 
has been solicited by VA in this case.  However, as discussed 
more fully above, VA's duty to assist does not extend to 
obtaining an opinion on this matter because the record is 
devoid of any competent evidence tending to show that the 
veteran's death may be associated with VA treatment.
 
In further regard to fulfilling VA's duty to assist, as noted 
above, the appellant has been provided with an opportunity to 
present testimony before the undersigned Veterans Law Judge.  
The Board finds that no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to her claim.  

ORDER

Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. 
1151 is denied.


___________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


